Title: To George Washington from Major David Salisbury Franks, 4 July 1778
From: Franks, David Salisbury
To: Washington, George


          
            Philadelphia 4th July 1778
          
          General Arnold being very unwell has ordered me to Answer your Excellency’s Letter of
            30th June. he will give every Assistance in his Power to General Portail.
          Col. Hartly’s Regiment came here three days since and is detained agreable to your
            Excellency’s Order. Congress having given no directions for any other disposition.
          The General’s wound continues in a fair Way, but he has been afflicted for some days
            with a violent Oppression in ⟨the⟩ Stomach, he is however much better this Morning
            & hopes soon to be well.
          
            
              The Number of British deserters
              136
            
            
              The Number of Foreigners
              440
            
            
              
              576
            
          
          This Account is taken from the Town Majors Return. I have the Honor to be with the greatest Respect Your
            Excellencys most obedient, most humble Servant
          
            Davd S. Franks
          
          
            This Morning a Duel was fought between Generals Cadwallader & Conway
              the latter was shot thro’ the Head & ’tis suppos’d will not recover.
          
        